DETAILED ACTION
This office action is in response to the application filed on 22 January 2020. Claims 1-21 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per Claim 8, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to “a machine-readable medium,” which could encompass statutory media (non-transitory) as well as non-statutory subject matter (transitory) such as a signal or waves. A transitory, propagating signal is not a process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 USC. § 101; thus, such a signal cannot be patentable subject matter. Furthermore, the specification does not indicate the “machine-readable medium” is non-transitory, which seems to indicate that the computer media can be covered under both transitory and non-transitory embodiments. 
Therefore, the examiner respectfully suggests amending Claim 8 to recite - - A non-transitory machine-readable medium - - . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matak et al., US Patent No.: 10,531,137 B1, hereby Matak, in view of Khan et al., US Patent Application Publication No.: 2019/0102941 A1, hereby Khan.
Matak discloses the invention substantially as claimed. Regarding Claims 1 and 8, Matak discloses a method and machine-readable medium having program code stored thereon, comprising:
“capturing video of an event at an event venue with a . . . [camera] to produce a corresponding . . . video [stream] (Fig. 1A, element 100A, and Figs. 1A-1B, element 130, and col. 7, line 64 to col. 8, line 28, disclosing a camera capturing a live video stream of a sporting event on an event area/field; Fig. 3A, and col. 18, lines 20-39, disclosing the camera may be a 360-degree camera that is placed courtside nearby the event area, thereby providing a 360-degree virtual reality video stream; see also Fig. 6); 
generating a virtual reality (VR) stream based on the . . . video [stream] (Fig. 1A, elements 100A, 130b, and 132b, and Figs. 1A-1B, element 130, col. 5, lines 1-17, and col. 7, line 64 to col. 8, line 28, disclosing a camera capturing a live video stream of a sporting event on an event area/field, and the smart device can adjust the broadcasting format into a virtual reality broadcast (Fig. 1A, element 132b); Fig. 3A, and col. 18, lines 20-39, disclosing the camera may be a 360-degree camera that is placed courtside nearby the event area, thereby providing a 360-degree virtual reality video stream to be broadcast to a viewer; see also Fig. 6); 
transmitting the VR stream to a plurality of client VR devices, wherein the client VR devices are to render VR environments based on the VR stream (Fig. 1A, elements 100A, 130b, and 132b, and Figs. 1A-1B, element 130, col. 5, lines 1-17, and col. 7, line 64 to col. 8, line 28, disclosing a ; 
detecting a triggering event during the event (Figs. 1A-1B, col. 4, lines 15-32, col. 9, lines 9-42, and col. 10, lines 30-41, disclosing detecting milestones during the sporting event (i.e., detecting a triggering event during the event), such as a slam dunk by a basketball player, a touchdown by a football player, or a goal scored by a soccer player, etc.; see also Figs. 3A and 6); and 
. . . an indication of the triggering event to the plurality of client VR devices, wherein . . . generate first event-based graphics and/or first event-based audio within a first VR environment in accordance with the indication (Figs. 1A-1B, col. 5, lines 44-53, and col. 12, lines 18-30, disclosing game progression information (i.e., indication) (Fig. 1B, element 119), which indicates a current live status associated with a sporting event (e.g., current time elapsed, whether a game is in overtime or not, etc.), and detected milestones are given different types of graphical overlays (Fig. 1B, element 136, e.g., regular graphical overlays or special graphical overlays, such as more fire) based on the game progression of the sporting event to be viewed by the client device (Fig. 1A, element 130b); Fig. 1B, element 134, and col. 11, line 57 to col. 12, line 1, disclosing that when a milestone is detected, the display configuration specifies the output of the graphic (element 136) that trails the athlete and a notification (element 134) that provides a user with textual descriptions of the dunk motion, in which examiner notes that the notification (element 134) may also be recognized as the claimed indication; see also col. 4, lines 15-32, col. 9, lines 9-42, col. 10, lines 30-41, and col. 18, lines 52-55, disclosing detecting various types of milestones and associated graphical overlays during the sporting event; see also col. 5, lines 1-17, and col. 7, line 64 to col. 8, line 28, disclosing a virtual reality broadcast (Fig. 1A, element 132b) to be viewed on the client device (Fig. 1A, element 130b); see also Fig. 3A, elements 330c and 330d, col. 17, lines 18-21, and col. 18, lines 20-39, disclosing the camera may be a 360-degree .”
However, although Matak suggests a plurality of cameras and corresponding plurality of video streams, transmitting the indication, and that a client device generates the claimed first event-based graphics/audio, Khan does expressly disclose the following:
“capturing video of an event at an event venue with a plurality of cameras to produce a corresponding plurality of video streams (Figs. 1B-1C, and paragraphs [0042]-[0043] and [0045], disclosing multiple cameras (Fig. 1B, element 116) may enable a 360-degree field of view of an e-sports event in a venue (Fig. 1B, element 100) by stitching together multiple video streams; see also Figs. 4, 8, and 12); 
generating a virtual reality (VR) stream based on the plurality of video streams (Figs. 1B-1C, and paragraphs [0042]-[0043] and [0045], disclosing multiple cameras (Fig. 1B, element 116) may enable a 360-degree field of view of an e-sports event in a venue (Fig. 1B, element 100) by stitching together multiple video streams to provide a virtual reality view of the venue to be rendered on a head mount display(s) (HMD) (Fig. 1C, elements 150, 154, and 158); see also Figs. 4, 8, and 12); 
. . . ; and 
transmitting an indication . . . to the plurality of client VR devices, wherein a first client VR device is to generate first event-based graphics and/or first event-based audio within a first VR environment in accordance with the indication (Fig. 12, elements 1210A and 1210B, and paragraphs [0145], [0148], [0155], and [0158], disclosing multiple client devices, including HMDs, may receive video and commands (i.e., indication) from the video server system, and may further modify the received video by performing additional rendering and to overlay one video image on another video image; see also Figs. 1B-1C, and paragraphs [0042]-[0043] and [0045], disclosing multiple cameras (Fig. 1B, element 116) may enable a 360-degree field of view of an e-sports event in a venue (Fig. 1B, element 100) by stitching together multiple video streams to provide a virtual reality view of the venue to be rendered on a head mount display(s) (HMD) (Fig. 1C, elements 150, 154, and 158); see also Fig. 8).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Matak and Khan (hereby Matak-Khan), to modify the virtual reality Matak to use a plurality of cameras and corresponding plurality of video streams, transmitting an indication, and that a client device generates the claimed first event-based graphics/audio based on the indication as in Khan. The motivation for doing so would have been to create the advantage of easily providing a variety of ways to precisely generate a virtual reality stream and to provide a HMD client device with necessary commands and updates to the video stream for adequate rendering (see Khan, paragraphs [0042]-[0043], [0045], [0145], [0148], and [0158]).
Moreover, all of the elements are known in the prior art, and combining the elements according to known techniques/methods ready for improvement would yield predictable results of effectively controlling and enhancing the viewing experience.
Regarding Claim 15, Matak-Khan discloses each and every feature of Claims 1 and 8, as recited above, and examiner further notes that Claim 15 merely recites the receiving side, which is also disclosed in the same cited portions above. Therefore, the rationale and motivation that were utilized in Claims 1 and 8 apply equally as well to Claim 15.
Regarding Claims 2, 9, and 16, Matak-Khan discloses:
“wherein the event comprises a sporting event (Matak, Fig. 1A, elements 100A, 130b, and 132b, and Figs. 1A-1B, element 130, col. 5, lines 1-17, and col. 7, line 64 to col. 8, line 28, disclosing a camera capturing a live video stream of a sporting event on an event area/field, and the smart device can adjust the broadcasting format into a virtual reality broadcast (Fig. 1A, element 132b); Fig. 3A, and col. 18, lines 20-39, disclosing the camera may be a 360-degree camera that is placed courtside nearby the event area, thereby providing a 360-degree virtual reality video stream to be broadcast to a viewer; see also Fig. 6) and wherein the triggering event comprises a scoring event by a first team participating in the event (Matak, Figs. 1A-1B, col. 4, lines 15-32, col. 9, lines 9-42, and col. 10, lines 30-41, disclosing detecting milestones during the sporting event (i.e., detecting a triggering event during the event), such as a slam dunk by a basketball player, a touchdown by a football player, or a goal scored by a soccer player, etc.; see also Figs. 3A and 6).”
Regarding Claims 3, 10, and 17, Matak-Khan discloses:
“wherein the plurality of client VR devices (Matak, Fig. 1A, elements 130b and 132b, and Figs. 1A-1B; Fig. 3A, elements 330c and 330d) are each configurable to generate (Khan, Fig. 12, different event-based graphics and/or event-based audio responsive to the indication of the triggering event (Matak, Figs. 1A-1B, col. 5, lines 44-53, and col. 12, lines 18-30, disclosing game progression information (i.e., indication) (Fig. 1B, element 119), which indicates a current live status associated with a sporting event (e.g., current time elapsed, whether a game is in overtime or not, etc.), and detected milestones are given different types of graphical overlays (Fig. 1B, element 136, e.g., regular graphical overlays or special graphical overlays, such as more fire) based on the game progression of the sporting event to be viewed by the client device (Fig. 1A, element 130b); Fig. 1B, element 134, and col. 11, line 57 to col. 12, line 1, disclosing that when a milestone is detected, the display configuration specifies the output of the graphic (element 136) that trails the athlete and a notification (element 134) that provides a user with textual descriptions of the dunk motion, in which examiner notes that the notification (element 134) may also be recognized as the claimed indication; see also col. 4, lines 15-32, col. 9, lines 9-42, col. 10, lines 30-41, and col. 18, lines 52-55, disclosing detecting various types of milestones and associated graphical overlays during the sporting event; see also col. 5, lines 1-17, and col. 7, line 64 to col. 8, line 28, disclosing a virtual reality broadcast (Fig. 1A, element 132b) to be viewed on the client device (Fig. 1A, element 130b); see also Fig. 3A, elements 330c and 330d, col. 17, lines 18-21, and col. 18, lines 20-39, disclosing the camera may be a 360-degree camera that is placed courtside nearby the event area, thereby providing a 360-degree virtual reality video stream to be broadcast to a plurality of viewers (elements 330c and 330d); see also Fig. 6).”
The motivation that was utilized in Claims 1, 8, and 15 above applies equally as well to Claims 3, 10, and 17.
Regarding Claims 4, 11, and 18, Matak-Khan discloses:
“wherein a second client VR device (Matak, Fig. 1A, elements 130b and 132b, and Figs. 1A-1B; Fig. 3A, elements 330c and 330d) is to generate (Khan, Fig. 12, elements 1210A and 1210B, and paragraphs [0145], [0148], [0155], and [0158], disclosing multiple client devices, including HMDs, may receive video and commands (i.e., indication) from the video server system, and may further modify the received video by performing additional rendering and to overlay one video image on another video image; see also Figs. 1B-1C, and paragraphs [0042]-[0043] and [0045], disclosing multiple cameras (Fig. 1B, element 116) may enable a 360-degree field of view of an e-sports event in a venue (Fig. 1B, element 100) by stitching together multiple video streams to provide a virtual reality view of the venue to be rendered on a head mount display(s) (HMD) (Fig. 1C, elements 150, 154, and 158); see also Fig. 8) second event-based graphics and/or event-based audio in accordance with the indication, the second event-based graphics and/or event-based audio different from the first event-based graphics and/or event-based audio (Matak, Figs. 1A-1B, col. 5, lines 44-53, and col. 12, lines 18-30, disclosing game progression information (i.e., indication) (Fig. 1B, element 119), which indicates a current live status associated with a sporting event (e.g., current time elapsed, whether a game is in overtime or not, etc.), and detected milestones are given different types of graphical overlays (Fig. 1B, element 136, e.g., regular graphical overlays or special graphical overlays, such as more fire) based on the game progression of the sporting event to be viewed by the client device (Fig. 1A, element 130b); Fig. 1B, element 134, and col. 11, line 57 to col. 12, line 1, disclosing that when a milestone is detected, the display configuration specifies the output of the graphic (element 136) that trails the athlete and a notification (element 134) that provides a user with textual descriptions of the dunk motion, in which examiner notes that the notification (element 134) may also be recognized as the claimed indication; see also col. 4, lines 15-32, col. 9, lines 9-42, col. 10, lines 30-41, and col. 18, lines 52-55, disclosing detecting various types of milestones and associated graphical overlays during the sporting event; see also col. 5, lines 1-17, and col. 7, line 64 to col. 8, line 28, disclosing a virtual reality broadcast (Fig. 1A, element 132b) to be viewed on the client device (Fig. 1A, element 130b); see also Fig. 3A, elements 330c and 330d, col. 17, lines 18-21, and col. 18, lines 20-39, disclosing the camera may be a 360-degree camera that is placed courtside nearby the event area, thereby providing a 360-degree virtual reality video stream to be broadcast to a plurality of viewers (elements 330c and 330d); see also Fig. 6).”

Regarding Claims 5, 12, and 19, Matak-Khan discloses:
“wherein each client VR device is to be configured based on determined preferences of a user of the client VR device (Matak, Fig. 1A, elements 130b and 132b, Fig. 1B, and Fig. 3A, elements 330c and 330d, and col. 10, lines 22-29, disclosing a user that views the broadcast of the sporting event may be able to select the type of broadcast (e.g., live or delayed broadcast), and further disclosing a user may select an option to view a live broadcast with lower fidelity graphical overlays, or another option to view a delayed broadcast with more accurate, higher fidelity graphical overlays; see also Figs. 3A and 6).”
Claim Rejections - 35 USC § 103
Claims 6-7, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matak-Khan, and in further view of Joao, US Patent Application Publication No.: 2019/0122500 A1, hereby Joao.
Regarding Claims 6, 13, and 20, Matak-Khan discloses:
“wherein the preferences of the user comprise an indication of (Matak, Fig. 1A, elements 130b and 132b, Fig. 1B, and Fig. 3A, elements 330c and 330d, and col. 10, lines 22-29, disclosing a user that views the broadcast of the sporting event may be able to select the type of broadcast (e.g., live or delayed broadcast), and further disclosing a user may select an option to view a live broadcast with lower fidelity graphical overlays, or another option to view a delayed broadcast with more accurate, higher fidelity graphical overlays; see also Figs. 3A and 6). . . .”
However, although Matak-Khan does not expressly disclose the claimed preferences of the user comprising an indication of sporting teams which the user follows, Joao does expressly disclose the following:
“wherein the preferences of the user comprise an indication of sporting teams which the user follows (Fig. 13, and paragraphs [0078], [0081], [0393], and [0406]-[0407], disclosing a user may watch a sporting event using VR, and further disclosing the user can request to be notified of any team(s) of interest).”
Matak-Khan and Joao (hereby Matak-Khan-Joao), to modify the virtual reality method and machine-readable medium of Matak-Khan to use the preferences of the user comprising an indication of sporting teams which the user follows as in Joao. The motivation for doing so would have been to create the advantage of allowing the user to watch the VR sporting event with notifications about any team(s) of interest (see Joao, Fig. 13, and paragraphs [0078], [0081], [0393], and [0406]-[0407]).
Regarding Claims 7, 14, and 21, Matak-Khan-Joao discloses:
“wherein the first event-based graphics and/or first event-based audio comprises celebratory graphics and/or audio based on the scoring event by a first team (Matak, Figs. 1A-1B, col. 5, lines 44-53, and col. 12, lines 18-30, disclosing game progression information (i.e., indication) (Fig. 1B, element 119), which indicates a current live status associated with a sporting event (e.g., current time elapsed, whether a game is in overtime or not, etc.), and detected milestones are given different types of graphical overlays (Fig. 1B, element 136, e.g., regular graphical overlays or special graphical overlays, such as more fire) based on the game progression of the sporting event to be viewed by the client device (Fig. 1A, element 130b); Fig. 1B, element 134, and col. 11, line 57 to col. 12, line 1, disclosing that when a milestone is detected, the display configuration specifies the output of the graphic (element 136) that trails the athlete (e.g., flames) and a notification (element 134) that provides a user with textual descriptions of the dunk motion, in which examiner notes that the notification (element 134) may also be recognized as the claimed indication; see also col. 4, lines 15-32, col. 9, lines 9-42, col. 10, lines 30-41, and col. 18, lines 52-55, disclosing detecting various types of milestones and associated graphical overlays during the sporting event; see also col. 5, lines 1-17, and col. 7, line 64 to col. 8, line 28, disclosing a virtual reality broadcast (Fig. 1A, element 132b) to be viewed on the client device (Fig. 1A, element 130b); see also Fig. 3A, elements 330c and 330d, col. 17, lines 18-21, and col. 18, lines 20-39, disclosing the camera may be a 360-degree camera that is placed courtside nearby the event area, thereby providing a 360-degree virtual reality video stream to be broadcast to a plurality of viewers (elements 330c and 330d); see also Fig. 6).”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose VR streaming of sporting events. For example, the following references show similar features in the claims, although not relied upon: Ortiz (US 2018/0167656 A1), Figs. 1-3 and 6-8; Linares (US 2019/0104325 A1), Figs. 1-2 and 7; Depies (US 2017/0264936 A1), Figs. 6 and 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482